Certiorari, 371 U. S. 909, to the Supreme Court of Florida; and Certiorari, 371 U. S. 908, to the United States Court of Appeals for the Sixth Circuit. The motion of American Federation of Labor et al. for leave to file a brief, as amici curiae, is granted. The motion of American Federation of Labor et al. for leave to argue, as amici curiae, is denied.
Mr. Justice Gold*933berg took no part in the consideration or decision of these motions.
J. Albert Wall, Robert C. Mayer, Theodore J. St. Antoine, Thomas E. Harris, Joseph L. Rauh, Jr., John Silard and Harold A. Crane field on the motions. Bernard B. Weksler for respondents in No. 368 in opposition to the motion for leave to argue as amici curiae.